People v Degroat (2016 NY Slip Op 05167)





People v Degroat


2016 NY Slip Op 05167


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2015-05349
 (Ind. No. 15-00118)

[*1]The People of the State of New York, respondent, 
vDaniel D. Degroat, appellant.


Philip H. Schnabel, Chester, NY, for appellant.
David M. Hoovler, District Attorney, Middletown, NY (Robert H. Middlemiss of counsel; Frank R. Moy on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered June 1, 2015, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal (see People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 257; People v Muniz, 91 NY2d 570; People v Callahan, 80 NY2d 273, 283) precludes appellate review of his claims that his preplea request to relieve his assigned counsel and to substitute new counsel was improperly denied (see People v Forshey, 294 AD2d 868; People v Green, 156 AD2d 378), and that the sentence imposed was excessive (see People v Seaberg, 74 NY2d 1, 11; People v Hawthorne, 85 AD3d 819).
MASTRO, J.P., AUSTIN, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court